DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 01/15/2021. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krichever et al. (USP No. 4,923,281), hereinafter “Krichever”.
Regarding claim 1, Krichever discloses a lens apparatus (10) (see Fig. 1a) comprising:
a fixed barrel (10a) (see Fig. 1a); a first optical member (18) supported by the fixed barrel (10a) and configured to be driven in a direction of an optical axis (see Fig. 1a, Col. 5, Line 63 – Col. 6, Line 5); a second optical member (20) supported by the fixed barrel (10a) and configured not to be driven in the direction of the optical axis (see Fig. 1a); a driving mechanism (10b) supported by the fixed barrel (10a) and configured to be rotated about the optical axis and drive the first optical member (18) in the direction of the optical axis (Col. 5, Line 63 – Col. 6, Line 5); and a first elastic member (19) arranged between the first optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the first optical member and the second optical member (see Fig. 1a, Col. 5, Line 63 – Col. 6, Line 5).
Regarding claim 6, Krichever discloses wherein the first optical member includes one of a zoom lens unit, a focus fens unit, and a macro lens unit (Col. 5, Line 63 – Col. 6, Line 5).
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukuni et al. (USP No. 4,193,667), hereinafter “Yasukuni”.
Regarding claim 8, Yasukuni discloses an image pickup apparatus (see Fig. 5-a) comprising: a lens apparatus (see Fig. 5-a) comprising: a fixed barrel (7) (see Fig. 5-a); a first optical member (3) supported by the fixed barrel (7) and configured to be driven in a direction of an optical axis; a second optical member (4) supported by the fixed barrel (7) and configured not to be driven in the direction of the optical axis; a driving mechanism supported by the fixed barrel and configured to be rotated about the optical axis and drive the first optical member in the direction of the optical axis (see Figs. 5-a, 5-b, 5-c); and a first elastic member (14) arranged between the first optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the first optical member and the second optical member (see Fig. 5-a), and an image pickup element configured to pick up an image formed by the lens apparatus (Col. 1, Line 44 – it is inherent for an image pickup element to be present in a photographing apparatus).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krichever (USP No. 4,923,281) in view of Su (CN 105700154 A).
Regarding claim 2, Krichever discloses the claimed invention except for wherein the second optical member includes a plurality of roller members arranged around the optical axis, and is supported by the fixed barrel via the plurality of roller members. In the same field of endeavor, Su discloses wherein the second optical member (6) includes a plurality of roller members (303) arranged around the optical axis, and is supported by the fixed barrel (4) via the plurality of roller members (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Krichever with wherein the second optical member includes a plurality of roller members arranged around the optical axis, and is supported by the fixed barrel via the plurality of roller members of Su for the purpose of providing a simple adjusting mechanism with high precision (Abstract). 
	 Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Krichever (USP No. 4,923,281) in view of Noguchi (USPG Pub No. 2003/0174412).
Regarding claim 3, Krichever discloses the claimed invention except for further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis; and a second elastic member arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to drive the first optical member and the third optical member in the direction of the optical axis through the rotation about the optical axis, wherein the first elastic member is configured to apply a tensile force to the first optical member and the second optical member, and wherein the second clastic member is configured to apply a compressive force to the third optical member and the second optical member. In the same field of endeavor, Noguchi discloses further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis (see Fig. 5); and a second elastic member (44/59) arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to drive the first optical member and the third optical member in the direction of the optical axis through the rotation about the optical axis, wherein the first elastic member is configured to apply a tensile force to the first optical member and the second optical member, and wherein the second clastic member is configured to apply a compressive force to the third optical member and the second optical member (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Krichever with further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis; and a second elastic member arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to drive the first optical member and the third optical member in the direction of the optical axis through the rotation about the optical axis, wherein the first elastic member is configured to apply a tensile force to the first optical member and the second optical member, and wherein the second clastic member is configured to apply a compressive force to the third optical member and the second optical member of Noguchi for the purpose of improving image quality (Paragraph 5) while minimizing the size of the lens apparatus (Paragraph 8).
Regarding claim 4, Krichever discloses the claimed invention except for further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis; and a second elastic member arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to be rotated about the optical axis and drive the first optical member and the third optical member in the direction of the optical axis, wherein an urging force applied by the first elastic member to the second optical member and an urging force applied by the second elastic member to the second optical member have directions same as each other, and wherein the directions of the urging forces are unchanged by the rotation of the driving mechanism. In the same field of endeavor, Noguchi discloses further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis (see Fig. 5); and a second elastic member (44/59) arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to be rotated about the optical axis and drive the first optical member and the third optical member in the direction of the optical axis, wherein an urging force applied by the first elastic member to the second optical member and an urging force applied by the second elastic member to the second optical member have directions same as each other, and wherein the directions of the urging forces are unchanged by the rotation of the driving mechanism (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Krichever with further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis; and a second elastic member arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to be rotated about the optical axis and drive the first optical member and the third optical member in the direction of the optical axis, wherein an urging force applied by the first elastic member to the second optical member and an urging force applied by the second elastic member to the second optical member have directions same as each other, and wherein the directions of the urging forces are unchanged by the rotation of the driving mechanism of Noguchi for the purpose of improving image quality (Paragraph 5) while minimizing the size of the lens apparatus (Paragraph 8).
Regarding claim 5, Krichever discloses the claimed invention except for further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis; and a second elastic member arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to be rotated about the optical axis and drive the first optical member and the third optical member in the direction of the optical axis, wherein an urging force applied by the first elastic member to the second optical member and an urging force applied by the second elastic member to the second optical member have directions and magnitudes different from each other, and wherein the directions of the urging forces are unchanged by the rotation of the driving mechanism. In  the same field of endeavor, Noguchi discloses further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis (see Fig. 5); and a second elastic member (44/59) arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to be rotated about the optical axis and drive the first optical member and the third optical member in the direction of the optical axis, wherein an urging force applied by the first elastic member to the second optical member and an urging force applied by the second elastic member to the second optical member have directions and magnitudes different from each other, and wherein the directions of the urging forces are unchanged by the rotation of the driving mechanism (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Krichever with further comprising: a third optical member arranged on a side opposite to the first optical member with respect to the second optical member in the direction of the optical axis, supported by the fixed barrel, and configured to be driven in the direction of the optical axis; and a second elastic member arranged between the third optical member and the second optical member and configured to apply an elastic force in the direction of the optical axis to the third optical member and the second optical member, wherein the driving mechanism is configured to be rotated about the optical axis and drive the first optical member and the third optical member in the direction of the optical axis, wherein an urging force applied by the first elastic member to the second optical member and an urging force applied by the second elastic member to the second optical member have directions and magnitudes different from each other, and wherein the directions of the urging forces are unchanged by the rotation of the driving mechanism of Noguchi for the purpose of improving image quality (Paragraph 5) while minimizing the size of the lens apparatus (Paragraph 8).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krichever (USP No. 4,923,281) in view of Yasukuni (USP No. 4,193,667).
Regarding claim 7, Krichever discloses the claimed invention except for wherein the driving mechanism includes a cam mechanism. In the same field of endeavor, Yasukuni discloses wherein the driving mechanism includes a cam mechanism (see Figs. 5-a, 5-b, 5-c). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Krichever with wherein the driving mechanism includes a cam mechanism of Yasukuni for the purpose of providing constant magnification photography in a simplified manner (Col. 1, Lines 42-44). 
Prior Art Citations
               Kurokawa et al. (USP No. 5,966,248), Matsui (USP No. 6,104,551), Mitani et al. (USPG Pub No. 2007/0019100) and Tanaka (USPG Pub No. 2017/0115467) are each being cited herein to show a lens apparatus that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/30/2022